DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
1
Pending:
2-19
Withdrawn:
none
Examined:
2-19
Independent:
2 and 11
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other
x
JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting
x



Priority
Priority is claimed to as early as 6/10/2014.


Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements: setting the context of the invention, particular to all claims, and distinguishing the instant application from any related applications.  (MPEP 606 pertains.)

Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-19 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
2
A computer-implemented insulin delivery assistance system, comprising: a control unit configured to:
receive...
The subsequently recited algorithm steps (i.e. "receive...," etc.) appear to be software implemented for execution by a processor or "control unit," which is to say that the recited algorithm steps necessarily reside in unrecited software or some equivalent.  Since a "system" claim is interpreted and scoped according to its recited structure, the above omission of stored software or an equivalent stored structure as clearly a structural element of the claim renders the claim indefinite.  As presently recited, in a BRI, the recited "control unit configured to" reads on a processor that is merely, generally capable performing the recited algorithm, with the specifics of the recited algorithm claimed only as intended use.  There does appear to be support for the concepts of stored, software-implemented algorithms as the claimed structure embodying the recited algorithm (e.g. [82-83]), such that this rejection may be overcome by clearly reciting such stored software or an equivalent with a clear structural linkage to the recited "system."  Below, a 101 rejection regarding transitory subject matter also pertains.



...determine an actual insulin-on-board...

...obtain a relative IOB that represents a difference between a reference IOB and the actual IOB...



While the claim makes clear that "relative" IOB represents a difference between "reference" IOB and "actual" IOB, it is not clear what is required regarding "actual" IOB and regarding "reference" IOB.  

The recited "an actual...IOB... responsive to the insulin delivery information" (emphasis added) is insufficient to clarify interpretation of "actual" to contrast with for example other-than "actual."  For example, it is not the case that any level not "responsive to" the insulin delivery information would be other-than "actual."  In the recited context, "actual" is a term of relative or vague degree or form of association, not explicitly disclosed in the specification (e.g. [46, 67]; also [38, 58]), let alone defined, nor having a well-known and particular definition in the art relative to the recited context.  (MPEP 2173.05(b) pertains.) 

There appears to be no recited context for the recited "reference" IOB, and the specification, while disclosing embodiments of a "reference" IOB ([16, 22, 24]), does not define the term such that a limitation would be imported into the claims.  A default interpretation might be some fixed, pre-determined value, but that interpretation appears to be inconsistent with at least some of the disclosed embodiments as cited above.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims absent a clearly limiting definition in the specification.  (MPEP 2145.VI pertains.)  Therefore, in the recited context, the recited "reference" regarding "IOB" is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art in the instant context.  (MPEP 2173.05(b) pertains.) 

Claim 11 is rejected similarly.
2
the modeling data
Lacks clear antecedent
3-4, 12-13
is configured to
provide the bolus dose
Unclear whether a BRI of the recitation requires providing the "dose" as data or as an actual dose delivered to the patient, noting that no hardware related to the latter interpretation has been recited.  Claim 4 is rejected similarly.  Claims 12-13 are rejected similarly.
5, 14
set of projected blood glucose level
Unclear at least because "set of" normally would be followed by a plural noun.  The second instance in claim 5 similarly renders the claim indefinite.  Claim 14 is relatedly indefinite because the "a first projected blood glucose levels" also is grammatically incorrect, and in claim 14 the same issue occurs in the subsequent recitation.
6
the second set of
projected blood glucose levels
Lacks antecedent, however addressing the above rejections may resolve this rejection.



wherein the bolus calculator is configured to
determine that the bolus dose of insulin is necessary responsive to determining that the change to
basal insulin delivery will compensate for current blood glucose levels outside a target range for
blood glucose levels
In claim 9, the recitation is unclear, at least because of the apparent conflict between "bolus dose of insulin is necessary" and "basal insulin delivery will compensate."  The logic underlying the recitation is not clear, and it is not clear what disclosure supports the recitation.  Depending on resolution of this rejection, a 112/a written description rejection may apply.

Claims 10 and 18-19 are rejected similarly.
7, 9, 16, 18
a current blood glucose
level
The relationship is unclear between this "level" and the claim 1, "receive" step, "blood glucose levels."  

Also, the recited "current" is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art.  It is not clear what would be a required "current" level in contrast to a not "current" level and in contrast to the levels of the claim 1 "receive" step and the claim 1 "future" levels.  For example, the claim recites no reference frame for time in that the received blood glucose levels have no time reference, e.g. past, real time, etc.  (MPEP 2173.05(b) pertains.)  In claim 9, "current... levels" similarly renders that claim indefinite.  Claims 16 and 18 are rejected similarly.
17
the detecting
Lacks antecedent; possibly amend to "the determining"

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
2, 11
an actual insulin-on-board (IOB)
The recited "actual" is interpreted as the recited "responsive to the insulin delivery information" and as not the subsequently recited "relative IOB."

2
bolus calculator
The recitation does not invoke 112/f because the claim is interpreted as reciting structure (in this instance in the form of subsequent algorithmic steps) sufficient not to invoke. MPEP 2181.I.C pertains. 



Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 11-17
Claims 2-8 and 11-17 are rejected under 35 USC 103 as unpatentable over Palerm (US 2015/0165117 as cited on the 12/7/2018 IDS) in view of Sher (US pat. 8,204,729 as cited on the 12/7/2018 IDS).
Regarding claim 2, the recited receive steps reads on Palerm (Fig. 6).
The recited determining insulin-on-board (IOB) reads on Palerm (Fig. 25).
The recited relative IOB reads on Palerm's "difference" ([158] and Fig. 21, element 2108; also [113 and 149]).  
The recited correction bolus, affecting future glucose and bolus necessity read on Palerm's "the operation of the infusion device is automatically altered... to modify the delivery of fluid to the user when both the predicted value for a physiological condition of the user violates an applicable threshold value and the current value for the physiological condition also violates its corresponding applicable threshold value" ([35]).  
However, Palerm discloses only limited teaching regarding the recited correction bolus and meal bolus.  In this regard, Sher teaches "the future time dependence of the effect of known amounts of carbohydrate consumed may be figured in" (col. 10, line 17).
The art is applied to claim 3 as described for claim 2.
Claim 4 recites discarding a bolus which reads on at least Palerm's "suspended" ([35]).
Claim 5 recites glucose projection based at least in part on meal intake which reads on Sher's "effect of known amounts of carbohydrate consumed" (col. 10, line 17), and recites glucose projection responsive to changes in basal insulin which reads on Sher's "correcting for the current rate of change of BGC" (col. 10, line 3).
Claim 6 recites a target glucose level which reads on Sher's "maintain BGC within... the target range" (col. 10, line 33).
Claim 7 recites a correction dose responsive to an out of range condition which reads on Sher's "requirement for insulin delivered in basal and/or bolus modes in order to achieve a steady BGC, especially a steady BGC in the normal or target range" (col. 21, line 1; also col. 21, lines 4-18).
Claim 8 specifies change as an increase or decrease which reads on Sher's "decrease from the usual amount of basal insulin." (col. 1, line 65).
The art is applied to claims 11-17 as described for claims 2-8.
To the extent that the limitations of the claims are not explicitly taught with the recited relationships and sequencing among limitations, then in the absence of a secondary consideration to the contrary it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Combining Palerm and Sher
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the automated glucose management teaching of Palerm using the related teaching of Sher.  As motivation to combine, an advantage taught by Sher of modifying methods such as those of Palerm would have been the teaching of Sher that "Insulin pumps offer their users the means to conveniently infuse insulin in an essentially continuous manner to satisfy basal insulin needs and also in various bolus modes to satisfy meal-related insulin needs and to correct hyperglycemia at any time" (Sher: col. 1, line 25).  Thus, PHOSITA would have been motivated to modify Palerm using the above techniques of Sher in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because Palerm and Sher are generally drawn to related teaching, and PHOSITA would have understood how to and would have been motivated to apply the teaching of Sher to the related teaching of Palerm. 
Regarding each of the above claim rejections, to the extent that the limitations within a claim are taught individually but are not explicitly taught with the recited relationships and sequencing among limitations, then in the absence of a secondary consideration to the contrary, it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable 



Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.


Matter belonging to no statutory category -- claims 1-10
Claims 2-10 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 2 is to "a system," which is not, in all embodiments within a BRI, interpreted as belonging to any category listed in 101.  In a BRI, the claim reads on data and/or software comprising no structure other than data and/or software.  The claim is not recited as a process, and the claim is not limited to any particular structure as a 101 machine or manufacture.  The claim reads on transitory propagating signals which are not proper patentable subject matter because it does not fit within any of the four statutory categories of invention (In re Nuijten, Federal. Circuit, 2006).
In a BRI, the recited "control unit" and "bolus calculator" read on data or software in at least some embodiments.  While the specification does disclose examples of a "computer-based control unit" (e.g. [16]), the claims recite "A computer-implemented... system, comprising: a control unit..." instead of a "computer-based control unit," and, in any event, the disclosed "computer-based control unit" is not clearly a definition such as would import limitations into the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims absent a clearly limiting definition in the specification.  (MPEP 2145.VI pertains.)
None of the dependent claims remedy this rejection.
As appropriate, this rejection can be overcome by, for example, amending to recite structure such as non-transitory computer-readable storage medium comprising computer instructions stored and structurally configured to store the recited data and to accomplish the recited steps.



Judicial exceptions (JE) to 101 patentability
Claims 2-19 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  MPEP 2106 pertains.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 2 are interpreted as directed to the abstract idea of determining if an insulin bolus is necessary including the JE elements of "determine an actual insulin-on-board...," "obtain...," "determine a bolus dose...," "determining that a change..." and "determining if...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 11 are interpreted as directed to the abstract idea of determining if an insulin bolus is necessary including the JE elements of "determining an actual insulin-on-board...," "obtaining...," "determining a bolus dose...," "determining that a change..." and "determining if...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed above: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include the relative IOB calculation and determining that a change to basal insulin delivery might affect future blood glucose levels as a function of relative IOB, as well as relationships inherent in recitations as the only supported embodiments.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, MPEP 2106.04.II.A.1 includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" MPEP 2106.04.II.A.1 states: 
 In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
While the "set forth" language approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the MPEP. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

1st Mayo/Alice question: law of nature
Preliminarily, at this 1st step of the analysis, elements of independent claim 2 are directed to the law of nature relating blood glucose levels and insulin delivery information to bolus dose necessity, including the JE element of "determining if the bolus dose of insulin is necessary..."  
Preliminarily, at this 1st step of the analysis, elements of independent claim 11 are directed to the law of nature relating blood glucose levels and insulin delivery information to bolus dose necessity, including the JE element of "determining if the bolus dose of insulin is necessary..."  
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the MPEP above).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.


2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 2 and 11 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "receive" and "receiving" are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by Palerm (US 2015/0165117 as cited on the 12/7/2018 IDS), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 2 and 11
Summing up the above Mayo/Alice analysis of claims 2 and 11, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible 

Remaining claims
Claims 3-10 and 12-19 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.  
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.


Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.



Instant claims 2-19 are rejected on the grounds of non-statutory obviousness-type double patenting over all claims in the conflicting applications listed below.  The instant and conflicting claims generally are directed to determining blood glucose analysis.  Although the conflicting claims are not identical to the instant claims, they also are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over art cited in the above 102 and/or 103 rejections.  At this point in examination, it is not clear that the instant claims recite limitations which are (a) narrower than limitations in the conflicting claims and (b) not taught in a combinable way by the above art.  To the extent that the conflicting claims are narrower than the instant claims, such limitations do not prevent double patenting.

Application
Patent
Remarks / examples
14733567
10188793
In a BRI, instant claims 2-19 read on embodiments within the scope of conflicting claims 1-15 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.




Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.
Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631